Citation Nr: 9923430	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to improved death pension based on income.



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1951 to February 
1955.  He died in November 1994.  The appellant has been 
recognized as his surviving spouse.  

In January 1995 the Department of Veterans Affairs (VA) 
Regional Office, Chicago, Illinois, held that the appellant 
was not entitled to improved death pension as surviving 
spouse of the veteran due to excess family income.  It was 
held that she was not entitled to a deduction of the expenses 
of the veteran's last illness and burial since the expenses 
had been paid prior to the effective date of any possible 
award of improved death pension.  The appellant appealed from 
that decision.  In a decision dated in May 1998 the Board of 
Veterans' Appeals (Board) held that the appellant's countable 
income for purposes of improved death pension could not be 
reduced by the expenses of the last illness and burial of the 
veteran paid by her prior to the receipt of her claim for 
death pension benefits in January 1995.  The appeal was 
denied to that extent.  The Board remanded the case to the 
regional office so that the appellant could be contacted and 
asked to provide additional income information including 
information regarding the payment of any unreimbursed medical 
expenses.  That information was later obtained from the 
appellant by the regional office and her claim was again 
denied on the basis of excess family income.  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran's death occurred on November 7, 1994.

3.  An application for VA death pension benefits as surviving 
spouse of the veteran was received from the appellant on 
January 12, 1995. 

4.  As of January 1995 the appellant was in receipt of Social 
Security benefits of $782 per month or $9,384 per year and 
other retirement of $460 per month or $5,520 per year.  She 
also had wages of $1,857 during 1995 and received $142 in 
interest during that year.  

5.  Her child, [redacted], was in receipt of Social Security 
benefits of $782 per month as of January 1995 and received 
interest of $227 in 1995. 

6.  The appellant's unreimbursed medical expenses were $6,710 
during 1995.

7.  The appellant's net countable income for the annualized 
period from January 1995 to January 1996 was in excess of 
$7,056.


CONCLUSION OF LAW

The appellant was not entitled to improved death pension as 
surviving spouse of the veteran for the annualized period 
from January 1995 to January 1996 due to excess family 
income.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum annual rate of improved death pension for a 
surviving spouse with one child was $7,056 effective in 
December 1994.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23(a).  The 
maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  The term "surviving spouse's 
annual income" includes the surviving spouse's annual income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that such 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of the VA to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such child's income is 
available to or for the surviving spouse.  38 C.F.R. 
§ 3.23(d)(5).

For purposes of improved death pension, payments of any kind 
from any source are counted as income for the annualized 
period in which received unless specifically excluded.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  There will be 
excluded from a surviving spouse's annual income amounts 
equal to amounts paid by the surviving spouse for 
unreimbursed medical expenses to the extent that such amounts 
exceed 5 percent of the applicable maximum annual pension 
rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).

The veteran died in November 1994 and an application for VA 
death pension was received from the appellant in January 
1995, more than 45 days following the date of the veteran's 
death, thus, the effective date of any entitlement to 
improved death pension would be in January 1995.

The appellant has reported that as of January 1995 she was in 
receipt of Social Security benefits of $782 per month or 
$9,384 per year and other retirement of $460 per month or 
$5,520 per year.  She also had wages of $1,857 in 1995 and 
interest of $142 during that year.  Her daughter, [redacted], had 
Social Security benefits of $782 per month or $9,384 in 1995 
plus interest of $227.  Thus, the gross family income for the 
period from January 1995 to January 1996 was some $26,500. 

The appellant did report the payment of $6,710 in 
unreimbursed medical expenses during 1995.  The deductible 
portion of those unreimbursed medical expenses is $6,358 (5 
percent of $7,056 or $352 subtracted from $6,710).  When the 
deductible portion of the unreimbursed medical expenses is 
subtracted from the gross family income, the result is a net 
countable family income of some $20,000.  That amount is 
considerably in excess of the maximum permitted of $7,056 for 
a surviving spouse with one dependent child that was 
effective in January 1995.  It follows that the appellant was 
not entitled to improved death pension as surviving spouse of 
the veteran for the annualized period from January 1995 to 
January 1996 due to excess family income.  38 U.S.C.A. 
§§ 1503, 1541; 38 C.F.R. §§ 3.23. 3.271, 3.272.  

In the May 1998 Board decision, it was held that the 
appellant's countable income for purposes of improved death 
pension could not be reduced by the expenses of the last 
illness and burial of the veteran paid by her prior to the 
receipt of her claim for death pension benefits.  
Furthermore, the Board would note that the appellant also 
received life insurance proceeds of $25,000 in December 1994.  
Since those proceeds were received prior to the effective 
date of, or possible entitlement to, improved death pension 
they were not considered as countable income in connection 
with her claim for that benefit.  That income more than 
offset the medical expenses she wished to have counted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to improved death pension based on income is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 


